DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
An amendment was received from applicant on 8/23/2021.
No claims are amended.
Claims 1-28 are remaining in the application.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

6.	Claims 1-22 and 24-27 are rejected under 35 U.S.C. 103(a) as being anticipated by Gibbs (WO 2004/020228 A1).  Gibbs discloses an amphibious vehicle with a seat, planning hull, at least four wheels, and all configurations as claimed (see Figs. 1-8).  First and second track widths are variable per wheel/tire configurations.  Regarding claims 1, 12, 17, 22, 24 and 27, Gibbs does not explicitly disclose a seat for sitting astride the vehicle; however, Gibbs (Fig. 8) depicts a seat for sitting astride the vehicle (sit astride seat for a driver and passenger in) inasmuch as such a capability is implicitly provided by the seat.  Although Fig. 8 shows a driver (stick figure) with a leg forward of the forward portion of the seat, the seat is considered of the sit-astride type, since Gibbs discloses “tandem type seating” (page 5, line16) where the passenger is shown behind the driver riding astride the same seat that the driver is on, and the seat is located on centerline of the craft (see page 5, lines 17-18).  In addition, the abstract of Gibbs indicates that the seating may be across the vehicle in one or more rows, or in a tandem layout (implying sit-astride seating).  Regarding claim 12, applicant recites a “jet connected to the engine”; in Gibbs, the jet is considered connected to the engine in order for power to be transmitted from the engine to the jet propulsion via a speed change transmission.  Regarding 
7.	Claim 23 is rejected under 35 U.S.C. 103(a) as being unpatentable over Gibbs (WO 2004/020228 A1), in view of Lawler (US 4718501).  Gibbs shows all of the claimed features, with the exception of the hull and each deck component formed in a composite of fibers as claimed by applicant.  Lawler discloses an amphibious vehicle with composite hull and deck component features, as generally claimed by applicant.  Additionally, it is well known in the art to use high strength composites and fiber reinforced plastic (FRP) for hull and deck construction for boats and watercraft due to the high strength to weight ratio, durability and resiliency of the composite and FRP materials in a marine environment.  Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to provide hull and deck components formed of FRP or a composite of fibers as recited by applicant with Gibbs to create the invention as claimed by applicant.  The motivation would have been to provide a highly strong, resilient, durable and relatively light weight construction material for the vehicle hull and deck components to enhance the vehicle’s durability and performance characteristics.
28 is rejected under 35 U.S.C. 103(a) as being unpatentable over Gibbs (WO 2004/020228 A1), in view of Hattori (JP 11157483 A).  Gibbs shows all of the claimed features, with the exception of buoyancy chambers provided in the sill portions of the vehicle.  Hattori teaches use of buoyancy chambers (K) positioned in sills (bulwarks) [50] in a watercraft.  Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to provide buoyancy chambers in the sill portions of the vehicle as taught by Hattori with Gibbs to create the invention as claimed by applicant.  The motivation would have been to provide extra buoyancy on the sides of the vehicle to increase lateral buoyancy during leaning or heeling, improve static and maneuvering stability, and enhance the overall performance characteristics for the vehicle.
Response to Arguments
9.	Applicant’s arguments with respect to the claims have been considered but are not persuasive for the reasons that follow.  In addition, applicant’s comments are also considered addressed in the body of the rejections presented in this Office Action.  Regarding the claimed “seat for sitting astride the vehicle”, such is an intended use clause and the clause is considered addressed in the body of the rejections since the sit astride seat is capable of sitting astride the vehicle as indicated in the rejections of this Office Action.  Regarding the claimed “amphibious vehicle” and Gibbs being devoid of any suggestion of imparting amphibious capabilities to a personal watercraft or ATV-type vehicle, applicant is pointed to the Title and entire Disclosure (Abstract, Specification and Claims) which clearly describes an Amphibious Vehicle.
Conclusion 
10.	The previous prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Grzeck, Jr. et al. (US 5690046 A) shows many similar features as claimed by applicant but shows only three wheels.
11.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  
12.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR Canada) or 571-272-1000.
/Daniel V Venne/
Senior Examiner, Art Unit 3617
3/02/2022